DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicants’ reply to the October 4, 2021 Office Action, filed December 21, 2021, is acknowledged.  Applicants previously canceled claims 1-10 and 19.  Applicants amend claim 21.  Claims 11-18 and 20-21 are pending in this application and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed October 4, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemmer et al. (U.S. Patent No. 6,165,793, issued December 26, 2000, and cited in the Information Disclosure Statement filed February 28, 2020).  This rejection is maintained.
Regarding claim 11, Stemmer discloses a method of DNA assembly using different cassette types packaged in separate tubes (Example 12).  Stemmer discloses that the contents of the tubes are combined to assemble whole plasmids by hybridization of overlapping flanking sequences at each locus (Example 12).  Stemmer discloses a cassette that includes a gene of interest (Figure 12).  Stemmer discloses that the vectors are transferred into suitable host cells and the cells are cultured under conditions suitable for expression and the desired phenotype is selected (Example 12).  Stemmer discloses the use of different cassettes (Figures 12 and 13).  Stemmer discloses the generation of a library of vectors by shuffling cassettes at the following loci: promoter, leader peptide, terminator, selectable drug resistance, and origin of replication (Figure 12).  Stemmer discloses the preparation of vector libraries where plasmids are assembled by hybridization of overlapping flanking sequences (Example 12).

Regarding claim 12, Stemmer discloses multiple functional cassettes from different groups, for example, multiple terminators and multiple promoters (Figure 13).
Regarding claim 13, Stemmer discloses a construct with a promoter operably linked to a polypeptide (Figures 14A and 14B).
 	Regarding claim 14, Stemmer discloses the use of eukaryotic cells and prokaryotic cells (Figures 14A and 14B).
Regarding claims 15 and 16, Stemmer discloses the use of epitope tags (column 36, lines 49-59).
Regarding claim 17, Stemmer discloses the use of terminators (Figure 13).
Regarding claim 18, Stemmer discloses that each of the ends of the cassettes of each type have universal ends and thus will match a universal end in the target cassette (Figures 12 and 13 and Example 12).
Regarding claim 20, Stemmer discloses the use of enzymes and buffers throughout the methods. If the cassettes are in their own containers as disclosed by Stemmer then the buffer or enzyme will not be in their container and thus a separate container.
Regarding the term kit in the preamble, it is noted that a kit is a collection of parts.  
Stemmer does not disclose that the gene of interest is hybridizable to the other cassettes in order to form a transformable plasmid/vector.
However, while Stemmer utilizes ligation of the plasmid components, it would have been obvious to one with ordinary skill in the art at the time the invention was made to provide the gene of interest cassette with 5’ and 3’ ends that are hybridizable to the other cassettes instead of ligating the gene of interest to the other cassettes. Doing so would provide for use in a method of preparing a transformable plasmid/vector without the use of additional steps and enzymes, such as the ligase used 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 103(a), Applicant's arguments have been fully considered and they are not deemed to be persuasive.  
Applicants assert that Stemmer does not provide any motivation to include hybridizable cassettes in the claimed kit, and that the gene of interest is not a listed component.  Applicants assert that impermissible hindsight is applied in the rejection as set forth above.
However, Stemmer discloses that the gene of interest component of the plasmids/vectors being produced is ligated to the other components.  Therefore, the presence of the gene of interest is deemed to be a component that would be in a separate container from each of the other kit components.  Regarding Applicants assertion that there is no motivation to provide for hybridization rather than ligation, it is noted that the skill in molecular biology is high, and as such, one of ordinary skill in the art would know how to design the gene of interest with the appropriate 5’ and 3’ ends that provide for hybridization of the components of the claimed kit into a transformable plasmid/vector.  Further, it would have been obvious to one with ordinary skill in the art to use hybridization rather than ligation.  One of ordinary skill in the art would have been able to add 5’ and 3’ overhangs to the gene of interest in order to provide for hybridization.  This would provide a more streamlined, efficient set of components that can be used to prepare multiple transformable plasmids and vectors in a timelier fashion and at a reduced cost.  Thus, one of ordinary skill in the art would be able to use either hybridization or ligation as means to connect the kit components, each of which is disclosed by Stemmer.  Further, it would have been at least obvious to try using Stemmer’s kit components to be joined via hybridization versus ligation.  Given the finite options, it would have been obvious to try ee KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007)).  
Further, as discussed above, the claim is to a kit comprising a set of cassettes having ends that are able to hybridize to other cassettes in the kit.  It is noted that the claim requires only a set of four types of cassettes, each having certain limitations as to, e.g., the presence of promoters, purification tags, terminators, etc.  Each of these precise components are disclosed in Stemmer.  Thus, Stemmer is deemed to disclose each and every limitation of the claimed kit.  As noted above and previously, a kit is merely a collection of parts.  And Stemmer discloses each and every one of those parts.  And these parts can clearly be employed in a method of hybridizing cassettes together, resulting a product that can (and is) transformed/transfected into host cells.  It is further noted that Applicants note that Stemmer requires ligation of the target cassette.  
 	Regarding Applicants assertion of impermissible hindsight, it is noted that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).	
And again, absent any evidence to the contrary, which Applicants have not yet provided, Stemmer is deemed to render claims 11-18 and 20 obvious.  Applicants have again provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	For all these reasons, and those listed above, Stemmer is deemed to render claims 11-18 and 20 obvious.  The rejection, therefore, is maintained.

Allowable Subject Matter
Claim 21 is allowed.  As stated previously, because Wu is deemed to teach away from the use of a flap endonuclease in a kit for preparing a plasmid using a kit of cassette components, one of ordinary skill in the art would not have found it obvious to include this enzyme in the claimed kit.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636